Name: 2010/183/: Council Decision of 16Ã March 2010 amending Decision 2009/459/EC providing Community medium-term financial assistance for Romania
 Type: Decision_ENTSCHEID
 Subject Matter: monetary relations;  economic policy;  Europe;  public finance and budget policy;  economic conditions;  budget
 Date Published: 2010-03-30

 30.3.2010 EN Official Journal of the European Union L 83/19 COUNCIL DECISION of 16 March 2010 amending Decision 2009/459/EC providing Community medium-term financial assistance for Romania (2010/183/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 332/2002 of 18 February 2002 establishing a facility providing medium-term financial assistance for Member States balances of payments (1) and in particular Article 5, second subparagraph, in conjunction with Article 8 thereof, Having regard to the proposal from the Commission made after consulting the Economic and Financial Committee (EFC), Whereas: (1) By Decision 2009/458/EC (2), the Council granted mutual assistance to Romania and by Decision 2009/459/EC (3), the Council provided medium-term financial assistance for Romania. (2) The scope and intensity of the economic recession affecting Romania calls for a revision of the economic policy conditions foreseen for the disbursement of the instalments of the financial assistance with a view to taking into account the impact of the larger-than-expected contraction of real GDP. (3) Decision 2009/459/EC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2009/459/EC is hereby amended as follows: 1. in Article 3(5), point (a) shall be replaced by the following: (a) implementing a clearly set medium-term fiscal programme so as to bring the general government deficit below the Treaty reference value of 3 % of GDP with a time-frame and a consolidation path which are consistent with the Council recommendations to Romania adopted under the excessive deficit procedure.; 2. in Article 3(5), point (b) shall be replaced by the following: (b) adopting and implementing annual budgets for 2010 and beyond, consistent with the consolidation path set out in the Supplemental Memorandum of Understanding.. Article 2 This Decision shall take effect on the day of its notification. Article 3 This Decision is addressed to Romania. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 16 March 2010. For the Council The President E. SALGADO (1) OJ L 53, 23.2.2002, p. 1. (2) OJ L 150, 13.6.2009, p. 6. (3) OJ L 150, 13.6.2009, p. 8.